Citation Nr: 0720886	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a skin rash or eczema associated with or due to a 
laparotomy scar.  

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1945; he was held as a prisoner of war of the 
German government from March 1943 to April 1945.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2006, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to permit the conduct of certain procedural and 
evidentiary development.  Following the AMC's attempts to 
complete the requested actions, the case has since been 
returned to the Board for further review.  

This appeal has previously been advanced on the Board's 
docket and its expedited consideration has followed.  


FINDINGS OF FACT

1.  The veteran has a localized skin rash or eczema due to or 
associated with an abdominal surgical scar from a laparotomy 
in 1971, for which VA compensation benefits under 38 U.S.C.A. 
§ 1151 were previously authorized.  

2.  The veteran, without good cause, failed to appear for a 
VA medical examination in November 2006, which had been 
scheduled in connection with his claim for increase for 
special monthly compensation (SMC) based on the need for aid 
and attendance of another person.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA compensation under 
38 U.S.C.A. § 1151 for a localized skin rash or eczema due to 
or associated with a laparotomy scar have been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1997).  

2.  The veteran's claim for SMC based on the need for aid and 
attendance of another person is denied as a matter of law.  
38 C.F.R. § 3.655 (2006); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
as discussed in more detail below, sufficient evidence is of 
record to grant the veteran's § 1151 claim for a localized 
skin rash or eczema due to or associated with a laparotomy 
(abdominal) scar, and, as such, the need to ascertain whether 
compliance with the VCAA or prior development requests as to 
that matter is obviated.  Regarding the veteran's claim for 
SMC, the facts are undisputed and the question presented 
thereby is by definition a legal one, as it is governed not 
by the facts presented but by the controlling laws and 
regulations.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  Accordingly, the VCAA and its implementing 
regulations are not applicable to the disposition of the SMC 
matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

VA Compensation under § 1151

VA compensation under § 1151 was awarded by Board action in 
February 1988 for an exploratory laparotomy conducted by VA 
in August 1971, with the Board expressly finding that any 
residuals of the laparotomy were attributable to negligence 
on the VA's part.  The specific residuals of the erroneously 
performed laparotomy were not therein identified, with none 
being specifically excluded.  There was no express or 
implicit finding recorded in the Board's decision to the 
effect that any skin disorder, such as eczema, was or was not 
a residual of the veteran's laparotomy and resulting scar.  

It is the veteran's testimony and that of his spouse that a 
skin rash or eczema is a residual of the laparotomy for which 
VA compensation benefits under § 1151 has already been 
awarded.  The veteran specifically points to a June 1992 
statement from K.W., M.D., wherein it was noted that he had 
had an August 1971 laparotomy and was experiencing eczema due 
to the laparotomy scar.  

Review of the record indicates that the veteran's § 1151 
claim for eczema or a skin disturbance of a laparotomy scar 
was reasonably raised by him during the course of a VA 
hearing conducted on May 5, 1997, when he attempted to 
identify his claimed eczema as an additional disability from 
an August 1971 laparotomy.  That being the case, a showing of 
fault or negligence on the part of VA leading to the onset of 
disability, additional disability, or death is not required.  
That is, for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in the 
administration of medical treatment.  See Brown v. Gardner, 
513 U.S. 115 (1994); Cf. Amendments to 38 U.S.C.A. § 1151 
implemented by Section 422(a) of Pub. L. No. 104-204, 110 
Stat. 2874, 2926 (1996) (requiring a showing of negligence or 
fault for entitlement to § 1151 benefits for claims filed on 
or after October 1, 1997).

This claim is governed by the pertinent laws and regulations 
in effect prior to October 1, 1997.  VAOPGCPREC 40-97, 63 
Fed. Reg. 31263 (1998).  Under the applicable provisions of 
38 U.S.C.A. § 1151, where any veteran shall have suffered an 
injury or an aggravation of an injury, as a result of VA 
hospitalization or medical or surgical treatment, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in death, disability 
compensation shall be awarded in the same manner as if such 
death were service-connected.

In determining whether additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury and compensation will 
not be payable for the continuance or natural progress of 
disease or injuries for which treatment was authorized.  38 
C.F.R. § 3.358(b) (1997).

For a determination of whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental.  38 C.F.R. § 3.358(c)(1) (1997).  
(Emphasis added.)  Also, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury as a result of treatment. 38 C.F.R. § 3.358(c)(2) 
(1997).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran. The phrase 
necessary consequences contemplates those which are certain 
to result from, or were intended to result from, the 
treatment administered.  38 C.F.R. § 3.358(c)(3) (1997).  
(Emphasis added.)  

In this instance, the veteran and his spouse offer credible 
testimony that he developed a skin rash or eczema over or 
proximate to an abdominal scar secondary to a laparotomy.  
The latter surgical procedure was performed in 1971 and, as 
noted above, entitlement to compensation under 38 U.S.C.A. 
§ 1151 is already in effect for this surgical scar.  It is 
noted that the veteran and his spouse, while lacking the 
medical expertise to offer competent opinions as to issues of 
medical diagnosis or etiology, are competent to testify as to 
their observations as to the presence or absence of a skin 
rash.  Moreover, there is competent medical evidence 
presented which clinically identifies the existence of the 
veteran's eczema and its direct link to the 1971 laparotomy 
and associated scarring therefrom.  The foregoing is 
furnished by a private treating physician, K.W., M.D., in his 
June 1992 report.  On that basis, it reasonably follows that 
the veteran's localized abdominal skin rash or eczema 
represents an additional disability directly due to his 
laparotomy in 1971.  To that extent, the veteran is entitled 
to VA compensation under 38 U.S.C.A. § 1151 for a skin rash 
or eczema over or near his laparotomy scar.  

SMC

In its May 2006 remand by a Veterans Law Judge that is no 
longer employed by the Board, it was ordered that the veteran 
be afforded a VA medical examination in order to assist it in 
determining his entitlement to SMC based on the need for aid 
and attendance.  Choosing not to attend or participate is 
certainly within the veteran's prerogative.  However, in the 
absence of any showing of good cause for his failure to 
report, the dispositive legal authority mandates entry of a 
denial of any claim for increase, such as the veteran's claim 
for SMC based on the need for aid and attendance, under 
38 C.F.R. § 3.655.  Notice is taken that the record includes 
documentary evidence in the form of a report of telephone 
contact, dated in late October 2006, between VA personnel and 
the veteran's spouse, to the effect that the veteran would 
not be participating in any VA medical examinations scheduled 
by the AMC.  In fact, there is chronicled by the claims 
folder an extended history in which the veteran has 
steadfastly refused to cooperate in the VA's attempts to 
substantiate various claims for VA benefits.  

In addition, the record includes the local VA medical 
facility's report that the veteran failed to report for the 
examinations scheduled at the Board's direction for early 
November 2006 in conjunction with his SMC claim.  The only 
noted discrepancy is that the address utilized by the local 
VA medical facility to inform the veteran of the date and 
time of the scheduled examinations was different than that 
used for some time prior to and subsequently by the RO and 
other portions of VA to contact the veteran.  However, it is 
also noted that the record reflects that the veteran has 
concurrently received mail at both addresses, one being a 
post office box and the other a street address, for some 
time.  Inasmuch as notice of the scheduling of the veteran's 
examination was not returned to VA by postal authorities, it 
is presumed that the notice mailed to the veteran was 
received by him.  "Presumption of regularity" supports the 
official acts of public officers, to include proper mailing 
of notification of decisions) and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vets. App. 307 (1992) 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  With consideration of the evidence of receipt 
of mail at both addresses and the absence of any notice being 
returned as undeliverable, the Board finds no clear evidence 
to the contrary with respect to the presumption that the 
veteran received the notice in question.  Even more 
significantly, evidence on file demonstrates by virtue of the 
telephone contact report of October 2006 that the veteran had 
actual notice of the VA's scheduling of medical examinations 
in November 2006 for evaluation of his pending claim(s).  As 
the veteran did not report for the SMC examination and has 
not otherwise presented credible evidence of a good cause for 
his failure to appear, his claim must be denied as a matter 
of law under 38 C.F.R. § 3.356.  Sabonis, supra.  


ORDER

VA compensation under 38 U.S.C.A. § 1151 for a localized skin 
rash or eczema due to or associated with a laparotomy scar is 
granted.  

SMC based on the need for aid and attendance is denied as a 
matter of law.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals















